t c summary opinion united_states tax_court daniel s and christi l smith petitioners v commissioner of internal revenue respondent docket no 8617-04s filed date daniel s and christi l smith pro sese aimee r lobo-berg for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the deficiency results entirely from the imposition of the sec_55 alternative_minimum_tax amt the issue for decision is whether in the computation of their amt liability petitioners are entitled to take into account a negative tax preference item background all of the facts in this case submitted under rule have been stipulated and are so found at the time the petition was filed petitioners resided in pocatello idaho daniel smith was employed as a medical sales representative and christi smith was not employed during petitioners filed a timely joint federal_income_tax return on that return they reported adjusted_gross_income of dollar_figure amounts are rounded to the nearest dollar that consists in part of wage income of dollar_figure and refunds of state and local_taxes of dollar_figure petitioners’ return includes a schedule a itemized_deductions on which petitioners claimed itemized_deductions as follows state and local_taxes paid real_estate_taxes paid interest_paid charitable_contributions job expenses and other miscellaneous deductions in excess of of adjusted_gross_income less overall_limitation_on_itemized_deductions total itemized_deductions dollar_figure big_number big_number big_number big_number big_number big_number after taking into account exemptions and total itemized_deductions petitioners reported taxable_income and an income_tax_liability of dollar_figure and dollar_figure respectively on their return the reported income_tax_liability consists entirely of the tax imposed by sec_1 on or about date after respondent issued the notice_of_deficiency petitioners submitted a form_6251 alternative minimum tax--individuals for in computing alternative_minimum_taxable_income amti of dollar_figure petitioners deducted a dollar_figure negative tax preference for intangible drilling costs petitioners did not claim a deduction for intangible drilling costs in the computation of the taxable_income or sec_1 income_tax_liability reported on their return on the form_6251 petitioners reported an amt of dollar_figure on line of their return petitioners reported an amt liability of zero discussion the dispute focuses on the negative tax preference item discussed above according to respondent petitioners’ amt liability is computed without reference to that negative tax preference item sec_55 imposes an amt on noncorporate taxpayers equal to the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 sec_55 sec_55 provides that for noncorporate taxpayers the tentative_minimum_tax i sec_26 percent of so much of the amti as exceeds the exemption_amount the exemption_amount for individuals filing jointly is dollar_figure subject_to a phaseout reduction equal to percent of the amount by which amti exceeds dollar_figure sec_55 a there appears to be no dispute between the parties with respect to these fundamental computational principles sec_55 defines amti as the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided for in sec_56 and sec_58 and increased by the amount of the items of tax preference described in sec_57 sec_56 provides in general that in determining a taxpayer’s amti no deductions shall be allowed for miscellaneous_itemized_deductions and state and local_taxes paid also no deduction is allowed for personal exemptions sec_56 the parties part ways in this phase of the computation respondent calculated petitioners’ amti as follows dollar_figure taxable_income per return big_number personal exemptions state and local_taxes paid big_number unreimbursed employee_expenses big_number sec_68 limitation on itemized_deductions taxable state tax_refund amti big_number big_number big_number respondent’s computation does not take into account the dollar_figure negative tax preference for intangible drilling costs petitioners claimed on their form_6251 respondent allowed petitioners an exemption under sec_55 of dollar_figure which was based on the dollar_figure exemption_amount subject_to the phaseout reduction of dollar_figure percent of the excess of dollar_figure over dollar_figure because petitioners’ amti of dollar_figure exceeded the dollar_figure exemption_amount by dollar_figure petitioners’ tentative_minimum_tax was computed a sec_26 percent of the excess or dollar_figure because petitioners’ tentative_minimum_tax of dollar_figure exceeds their regular_tax of dollar_figure respondent determined that petitioners are liable for amt of dollar_figure petitioners reduced their amti by the dollar_figure negative tax preference item otherwise petitioners computed the dollar_figure amt liability reported on the form_6251 in a manner consistent with respondent’s computation we are aware of no authority that allows taxpayers to reduce amti as petitioners have and we find that respondent properly computed petitioners’ amt liability accordingly respondent’s determination in that regard is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent sec_59 allows a taxpayer to make an election to deduct qualified_expenditures for intangible drilling costs ratably over a 60-month period if this election is made with respect to any qualified_expenditure then that amount is not treated as a tax preference item under sec_57 and sec_56 does not apply sec_59 we note however that an election under sec_59 does not result in the qualified expenditure’s being deducted from amti as a negative tax preference in any event the record does not establish that petitioners made an election under sec_59 and no evidence has been introduced regarding the source of the negative tax preference item
